United States Court of Appeals
      for the Federal Circuit
                 ______________________

               RAYTHEON COMPANY,
                    Appellant

                            v.

             SECRETARY OF DEFENSE,
                      Appellee
               ______________________

                       2018-2371
                 ______________________

    Appeal from the Armed Services Board of Contract Ap-
peals in No. 57743, Administrative Judge David D’Alessan-
dris, Administrative Judge Cheryl L. Scott, Administrative
Judge Richard Shackleford.
                 ______________________

               Decided: October 18, 2019
                ______________________

    KAREN LOUISE MANOS, Gibson, Dunn & Crutcher LLP,
Washington, DC, argued for appellant. Also represented
by JOHN WILLIAM CHESLEY.

    DOMENIQUE GRACE KIRCHNER, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, argued for appellee. Also repre-
sented by JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN,
JR., PATRICIA M. MCCARTHY.
                 ______________________
2                 RAYTHEON COMPANY v. SECRETARY OF DEFENSE




        Before DYK, LINN, and TARANTO, Circuit Judges.
DYK, Circuit Judge.
    Raytheon Company (“Raytheon”) appeals a decision by
the Armed Services Board of Contract Appeals (“Board”)
that the unallowable salary costs associated with Ray-
theon’s lobbying activities are “expressly unallowable” un-
der Federal Acquisition Regulation (“FAR”) 1 § 31.205-22
(“Subsection 22”) and thus subject to penalty under FAR
§ 42.709-1(a)(1) (known as “level 1” penalties). Because we
find that salary costs for lobbying activities are expressly
unallowable under Subsection 22, we affirm.
                         BACKGROUND
    On June 2, 2005, Raytheon submitted its 2004 incurred
cost rate proposal (“cost proposal”) for a Cost-Plus-Fixed-
Fee contract for engineering services associated with the
Patriot Weapons system. In the proposal, Raytheon’s Cor-
porate Controller certified that:
         [T]o the best of my knowledge and belief:
         (1) All costs included in this Corporate 2004 Over-
         head Cost Submission . . . proposal to establish fi-
         nal indirect cost rates for 2004 are allowable in
         accordance with the cost principles of the [FAR]
         and its supplements applicable to the contracts to
         which the final indirect cost rates apply; and
         (2) This proposal does not include any costs which
         are expressly unallowable under applicable cost
         principles of the FAR or its supplements.




    1   The FAR is codified in title 48 of the Code of Fed-
eral Regulations.
RAYTHEON COMPANY v. SECRETARY OF DEFENSE                   3



Raytheon Co. (Raytheon I), ASBCA No. 57743, 17-1 BCA
¶ 36724, slip op. at 13–14, 2017 WL 1740026 (Apr. 17,
2017) (third alteration in original).
     The Defense Contract Audit Agency reviewed the cost
proposal in April of 2006 and concluded that it contained
various expressly unallowable costs. On May 26, 2011 a
Corporate Administrative Contracting Officer of the De-
fense Contract Management Agency (“DCMA”) issued a fi-
nal decision determining that Raytheon’s proposal
included, among other expressly unallowable costs, over
$220,000 of expressly unallowable lobbying salary costs.
The contracting officer demanded that Raytheon repay the
government for these reimbursed expressly unallowable
costs, and assessed penalties and interest against Ray-
theon under FAR § 42.709-1(a)(1).
    Raytheon appealed the contracting officer’s final deci-
sion to the Board. The only cost at issue in this appeal is
the one related to lobbying expenses. Although Raytheon
admitted that salary costs associated with lobbying are un-
allowable and that it committed several cost errors or omis-
sions in its calculations, Raytheon argued that salaries
were not specifically referenced in Subsection 22 and, ac-
cordingly, were not “expressly unallowable.” The Board
upheld the DCMA decision, finding that the lobbying costs
are subject to penalty because “[c]osts associated with cer-
tain named lobbying activities are stated to be unallowable
under FAR 31.205-22” and “they are [thus] expressly unal-
lowable.” Raytheon Co. (Raytheon I), ASBCA No. 57743,
17-1 BCA ¶ 36724, slip op. at 54, 2017 WL 1740026 (Apr.
17, 2017). The Board alternatively relied on FAR § 31.201-
6(a) and (e)(2) to find that salary costs of employees who
participate in unallowable activities are also expressly un-
allowable as “directly associated costs” of that activity.
    Raytheon appeals. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(10). We review legal determinations of
the Board without deference. 41 U.S.C. § 7107(b)(1). The
4              RAYTHEON COMPANY v. SECRETARY OF DEFENSE




government bears the burden of proving that costs are ex-
pressly unallowable and that a penalty assessment was
warranted. Raytheon I, slip op. at 44; see also Parsons-
UXB Joint Venture, ASBCA No. 56481, 13 BCA ¶ 35,378 at
173,598, slip op. at 23, 2013 WL 4053040 (Aug. 1, 2013).
                        DISCUSSION
                             I
   Under 10 U.S.C. § 2324(e)(B), certain costs are unal-
lowable in a cost proposal, including:
      Costs incurred to influence (directly or indirectly)
      legislative action on any matter pending before
      Congress, a State legislature, or a legislative body
      of a political subdivision of a State.
    Section 2324 in Title 10 applies to armed forces con-
tracts and provides for penalties:
      The head of an agency shall require that a covered
      contract provide that if the contractor submits to
      the agency a proposal for settlement of indirect
      costs incurred by the contractor for any period af-
      ter such costs have been accrued and if that pro-
      posal includes the submission of a cost which is
      unallowable because the cost violates a cost prin-
      ciple in the Federal Acquisition Regulation or ap-
      plicable agency supplement to the Federal
      Acquisition Regulation, the cost shall be disal-
      lowed.
    10 U.S.C. § 2324(a) (emphasis added). Subsection (b)
explains that:
      If the head of the agency determines that a cost
      submitted by a contractor in its proposal for set-
      tlement is expressly unallowable under a cost
      principle referred to in subsection (a) that defines
      the allowability of specific selected costs, the head
RAYTHEON COMPANY v. SECRETARY OF DEFENSE                     5



       of the agency shall assess a penalty against the
       contractor . . . .
    10 U.S.C. § 2324(b). The statute also provides waiver
of the penalty under certain circumstances where “unal-
lowable costs subject to the penalty were inadvertently in-
corporated into the proposal.” 10 U.S.C. § 2324(c)(3).
     The FAR has corresponding provisions.             FAR
§ 31.205-22(a) states that:
       Costs associated with the following activities are
       unallowable:
       ...
       (3) Any attempt to influence the introduction of
       Federal, state, or local legislation . . . through
       communication with any member or employee of
       the Congress or state legislature.
    FAR § 42.709-1(a)(1) provides for penalties on contrac-
tors where:
       the indirect cost [submitted by a contractor in its
       proposal] is expressly unallowable under a cost
       principle in the FAR, or an executive agency sup-
       plement to the FAR, that defines the allowability
       of specific selected costs.
     see also FAR § 42.709-0(a)(1).
     FAR § 31.001 defines an “[e]xpressly unallowable cost”
as
       a particular item or type of cost which, under the
       express provisions of an applicable law, regula-
       tion, or contract, is specifically named and stated
       to be unallowable.
   FAR § 42.709-5(c) provides that penalties shall be
waived when “their inclusion resulted from an
6               RAYTHEON COMPANY v. SECRETARY OF DEFENSE




unintentional error, notwithstanding the exercise of due
care,” and various other requirements are satisfied.
                             II
    Raytheon argues that salary costs of employees who
participate in lobbying activities are not “expressly unal-
lowable under a cost principle in the FAR” under § 42.709-
1(a)(1). Raytheon contends that an item of cost must be
“mentioned or identified by name” to be expressly unallow-
able, and that the generic language of “costs associated
with [lobbying activities]” in Subsection 22 is insufficient.
We see no basis for such an interpretation. 2
    The definition in FAR § 31.001 of an “expressly unal-
lowable cost” refers to “a particular item or type of cost.”
These two categories of costs confirm that an “expressly un-
allowable” cost includes more than an explicitly stated
“item.” Costs unambiguously falling within a generic de-
scription of a “type” of unallowable cost are also “expressly
unallowable.” Here, salaries of in-house lobbyists are a pro-
totypical lobbying expense. Subsection 22 disallows “costs
associated with” activities such as “attempt[ing] to influ-
ence . . .legislation . . .through communication with any
member or employee of the . . .legislature” or “at-
tend[ing] . . .legislative sessions or committee hearings.”
FAR § 31.205-22(a)(3), (5). Salaries of corporate personnel
involved in lobbying are unambiguously “costs associated



    2    Raytheon also argued to the Board that “the unal-
lowable costs were included in its 2004 Corporate Proposal
inadvertently, despite its exercise of due care.” Raytheon
I, slip op. at 31. This contention related to whether penal-
ties should be waived, and is not relevant to whether a cost
is expressly unallowable. The Board affirmed the contract-
ing officer’s decision not to waive the penalty. Raytheon
does not challenge this portion of the Board’s decision on
appeal.
RAYTHEON COMPANY v. SECRETARY OF DEFENSE                     7



with” lobbying. The prohibition of lobbying expenses, un-
der the plain language of Subsection 22, bars charging sal-
aries of in-house lobbyists to the government. Since the
plain language of the rule is unambiguous, we need not
reach the Board’s alternative line of reasoning that “di-
rectly associated costs” of an unallowable activity are also
expressly unallowable under FAR § 31.201-6.
     Raytheon argues that the 1984 amendment to Subsec-
tion 22 created uncertainty as to the allowability of salaries
as lobbying expenses. We disagree. In 1982, the Defense
Acquisition Regulation (“DAR”) published a rule making
unallowable “[t]he costs of lobbying as defined herein, in-
cluding the applicable portion of the salaries of the contrac-
tor’s employees . . . engaged in lobbying.” DAR § 15-
205.51(b) (effective Oct. 30, 1981, repealed by 48 Fed. Reg.
42102), 47 Fed. Reg. 9399, 9429-30 (Mar. 5, 1982). Simi-
larly, for civilian agencies, the General Services Admin-
istration (“GSA”) Federal Procurement Regulations
(“FPR”) made unallowable: “[t]he costs of lobbying, includ-
ing the applicable portion of the salaries and fees of those
individuals engaged in lobbying efforts on behalf of a con-
tractor.” 47 Fed. Reg. 49648 (Nov. 2, 1982) (codified at 41
C.F.R. § 1-15.205-52, repealed by 48 Fed. Reg. 42102).
    On September 19, 1983, the FRP and DAR were re-
placed by the FAR, as the “single regulation for use by all
Executive agencies in their acquisition of supplies and ser-
vices.” 48 Fed. Reg. 42102. Subsection 22 mostly retained
the original DAR language in the new FAR. It provided
that “[t]he costs of lobbying, including the applicable por-
tion of the salaries and fees of those individuals engaged in
lobbying efforts . . . are unallowable.” 48 Fed. Reg. at
42320 (Sep. 19, 1983) (codified at FAR § 31.205-22). Sub-
section 22 was amended in 1984 to include its current lan-
guage of “[c]osts associated with the following [lobbying]
activities are not allowable.” 49 Fed. Reg. 18260, 18278
(Apr. 27, 1984) (emphasis added) (amending FAR § 31.205-
22(a)).
8               RAYTHEON COMPANY v. SECRETARY OF DEFENSE




    Although the 1984 amendment removed the explicit
language about “salaries” with a broader term of “costs as-
sociated with,” we do not find that this created any ambi-
guity about whether salary is included in this more general
language. The primary focus of the amendment was to
more specifically define which types of activities consti-
tuted lobbying. Id. at 18260 (“[T]his revision is intended to
clarify and make more uniform the meaning and applica-
tion on th[e] bar [on lobbying costs].”). The regulatory his-
tory does not evince any uncertainty about the inclusion of
salaries in the prohibition on lobbying costs. The term
“costs associated with” was meant to include the costs of
lobbying and “activities undertaken to facilitate that lobby-
ing.” Id. at 18261. For example, the notice adopting the
rule stated that “if a lobbyist spends four hours lobbying
the Congress and an additional eight hours in study, con-
sultation, and preparation for the lob[b]ying, the full
twelve hours . . . are disallowed.” Id. at 18272.
     The only concern related to salary costs in the revision
was whether the entire salary of in-house lobbyists should
be unallowable, or only the portion attributable to lobby-
ing. Id. at 18261. In choosing the latter “allocation” ap-
proach that required contractors to separately document
unallowable costs, the 1984 version of subsection 22
adopted a recordkeeping provision related to “[t]ime
logs . . . or similar records documenting . . . an employee’s
time . . . [when] the employee engages in lobbying.” Id. at
18279 (codified at FAR § 31.205-22(f) (1984)). That provi-
sion would only have meaning if salaries for time engaged
in lobbying were disallowed. Nothing in the regulatory his-
tory suggests that salaries were excluded from this prohi-
bition. “[W]e do not presume that the revision worked a
change in the underlying substantive law” where, as here,
“there is no such clear expression [of an intent to make a
change] in the shift from the specific language to the gen-
eral.” Keene Corp. v. United States, 508 U.S. 200, 209
(1993).
RAYTHEON COMPANY v. SECRETARY OF DEFENSE                        9



     Raytheon also argues that the specific reference to
compensation costs of employees in FAR § 31.205-47 indi-
cates that the lack of such reference in Subsection 22 was
indicative of an intent to exclude compensation from its
scope. We disagree. FAR § 31.205-47 makes unallowable
“[c]osts incurred [by a contractor] in connection with [cer-
tain] proceeding[s] brought by . . . [the] Federal . . . gov-
ernment,” including “costs of employees, officers, and
directors.” FAR § 31.205-47. This subsection of the FAR
derives its language from the statute it implements—10
U.S.C. § 2423(k)—which defines costs as including “the pay
of directors, officers, and employees of the contractor . . . for
time devoted . . . to such proceeding.”            10 U.S.C.
§ 2324(k)(6)(B)(ii)(IV). The decision to mimic the statutory
language in this FAR provision hardly suggests that Sub-
section 22 (which was not based on similar statutory lan-
guage) should be interpreted to exclude salaries or to
convey ambiguity in that respect.
    Finally, Raytheon relies on a decision in a prior pro-
ceeding where the Board held that “[n]either [bonus and
incentive compensation] ‘BAIC’ cost nor ‘compensation’
cost is specifically named and stated as unallowable under
th[e] cost principle [in Subsection 22], nor are such costs
identified as unallowable in any direct or unmistakable
terms.” Raytheon Co. (Raytheon 2015), ASBCA No. 57576
et al., 15-1 BCA ¶ 36,043 at 176,050, slip op. at 21, 2015
WL 4604897. That decision is not binding on this court,
and in any event, is contrary to the plain language of Sub-
section 22 to the extent that it concludes that salaries in
the form of bonus and incentive compensation for lobbying
and political activities are not “expressly unallowable.”
    We conclude that salary costs for lobbying activities are
expressly unallowable under FAR § 31.205-22. The deci-
sion of the Board is
                          AFFIRMED